IN THE DISTRICT COURT OF APPEAL
                                               FIRST DISTRICT, STATE OF FLORIDA

FARAH & FARAH, P.A.,                           NOT FINAL UNTIL TIME EXPIRES TO
EDDIE E. FARAH, AND                            FILE MOTION FOR REHEARING AND
CHARLIE E. FARAH,                              DISPOSITION THEREOF IF FILED

      Petitioners,                             CASE NO. 1D15-2946

v.

TERRELL KING,

      Respondent.

_____________________________/

Opinion filed March 7, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Michael R. D’Lugo and Richard E. Ramsey of Wicker, Smith, O’Hara, McCoy &
Ford, P.A., Orlando, for Petitioners.

Carlos R. Diez-Arguelles and Robin Treto of Diez-Arguelles & Tejedor, P.A.,
Orlando, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.